

	

		III

		109th CONGRESS

		2d Session

		S. RES. 453

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Alexander (for

			 himself, Mr. Lieberman,

			 Mr. Gregg, Mr.

			 Frist, Mr. Carper,

			 Mr. Vitter, Ms.

			 Landrieu, Mr. Burr,

			 Mr. Coleman, Mr. Allard, Mr.

			 DeMint, and Mr. Martinez)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Congratulating charter schools and their

		  students, parents, teachers, and administrators across the United States for

		  their ongoing contributions to education, and for other purposes.

		  

	

	

		Whereas charter schools deliver high-quality education and

			 challenge our students to reach their potential;

		Whereas charter schools provide thousands of families with

			 diverse and innovative educational options for their children;

		Whereas charter schools are public schools authorized by a

			 designated public entity that are responding to the needs of our communities,

			 families, and students and promoting the principles of quality, choice, and

			 innovation;

		Whereas in exchange for the flexibility and autonomy given

			 to charter schools, they are held accountable by their sponsors for improving

			 student achievement and for their financial and other operations;

		Whereas 40 States and the District of Columbia have passed

			 laws authorizing charter schools;

		Whereas more than 3,600 charter schools are now operating

			 in 40 States and the District of Columbia, serving more than 1,000,000

			 students;

		Whereas over the last 12 years, Congress has provided

			 nearly $1,775,000,000 in support to the charter school movement through

			 facilities financing assistance and grants for planning, startup,

			 implementation, and dissemination;

		Whereas charter schools improve their students'

			 achievement and stimulate improvement in traditional public schools;

		Whereas charter schools must meet the student achievement

			 accountability requirements under the Elementary and Secondary Education Act of

			 1965 in the same manner as traditional public schools, and often set higher and

			 additional individual goals to ensure that they are of high quality and truly

			 accountable to the public;

		Whereas charter schools give parents new freedom to choose

			 their public school, routinely measure parental satisfaction levels, and must

			 prove their ongoing success to parents, policymakers, and their

			 communities;

		Whereas nearly 56 percent of charter schools report having

			 a waiting list, and the total number of students on all such waiting lists is

			 enough to fill over 1,100 average-sized charter schools;

		Whereas charter schools nationwide serve a higher

			 percentage of low-income and minority students than the traditional public

			 system;

		Whereas charter schools have enjoyed broad bipartisan

			 support from the Administration, Congress, State Governors and legislatures,

			 educators, and parents across the United States; and

		Whereas the seventh annual National Charter Schools Week,

			 to be held May 1 through 6, 2006, is an event sponsored by charter schools and

			 grassroots charter school organizations across the United States to recognize

			 the significant impacts, achievements, and innovations of charter schools: Now,

			 therefore, be it

		

	

		That—

			(1)the Senate

			 acknowledges and commends charter schools and their students, parents,

			 teachers, and administrators across the United States for their ongoing

			 contributions to education and improving and strengthening our public school

			 system;

			(2)the Senate

			 supports the seventh annual National Charter Schools Week; and

			(3)it is the sense

			 of the Senate that the people of the United States should conduct appropriate

			 programs, ceremonies, and activities to demonstrate support for charter schools

			 during this week long celebration in communities throughout the United

			 States.

			

